t c memo united_states tax_court maine yankee atomic power company petitioner v commissioner of internal revenue respondent docket no filed date edwin a heisler and william k mckinley for petitioner marvis a knospe and barry laterman for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively after concessions the remaining issue for decision is whether petitioner is entitled to an investment_tax_credit with respect to nuclear fuel assemblies placed_in_service in unless otherwise indicated all section - - references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner maine yankee atomic power company was incorporated under the laws of maine in and had its principal_place_of_business in wiscasset maine at the time the petition in this case was filed petitioner owned and operated a nuclear power electric generating plant plant that utilized a pressurized water reactor fueled with slightly enriched uranium oxide the plant was located in wiscasset maine on an 820-acre site that was owned in fee by petitioner the stockholders of petitioner were investor-owned new england utility companies in petitioner was owned by investor-owned new england utility companies each of which was committed under a power contract dated date power contracts to purchase a percentage of the capacity and output of the plant equivalent to its percentage ownership the construction permit for the plant was issued in date by the atomic energy commission aec construction of the plant was completed in except for certain discharge temperature control facilities designed to meet the requirements of the maine board_of environmental protection which were completed in the plant began commercial operation in date under facility operating license no dpr-36 dated date operating license the plant was closed for economic reasons in date the nuclear regulatory commission nrc oversees the safety of all u s nuclear power plants nrc reviews the initial plans before issuing a construction permit and reviews the plant as built before issuing an operating license the nrc assumed the regulatory responsibilities of aec its predecessor organization in a reorganization petitioner’s nuclear power facility used fuel assemblies which contained fuel rods in the reactor core to generate energy the reactor core consisted of fuel assemblies before new fuel assemblies could be placed in the reactor core petitioner submitted an application to the nrc for an amendment to its operating license for purposes of this case a fuel cycle cycle begins upon the shutdown of the prior cycle continues through refueling followed by an operating cycle and ends upon shutdown during shutdown the plant is taken offline for refueling maintenance and planned construction activities the first reloads designated cycle 1a through cycle occurred one each in q4e- and for cycle sec_3 through there were fuel assemblies that were replaced with new fuel assemblies the fuel assemblies in issue in this case were for cycle and were placed_in_service on date cycle including the shutdown for reload and the operating cycle began on date and ended on date the total cost of the fuel assemblies for cycle was dollar_figure with an approximate cost of dollar_figure for each of the fuel assemblies the fuel assemblies that were used by petitioner had a class_life of years under the modified accelerated_cost_recovery_system macrs petitioner’s goal was to produce electricity as economically as possible and in order to minimize fuel costs petitioner used a variety of tail assays varied enrichment levels anda combination of uranium procurement and enrichments although fit and form of the fuel assemblies may have been essentially the same the function or performance of the fuel assemblies changed over the course of the operation of the plant for example higher enrichment levels in the fuel assemblies allowed for a longer operating cycle petitioner entered into general contracts for fuel assembly fabrication services because petitioner sought maximum - - flexibility in all of its contracts the actual number and specifications of the fuel assemblies ordered were established by purchase order and paid pursuant to invoices power contracts and amendments in regards to the operation and maintenance of the plant the power contracts entered into between petitioner and owners who were also purchasers state maine yankee petitioner will operate and maintain the unit plant in accordance with good utility practice under the circumstances and all applicable law including the applicable provisions of the atomic energy act of as amended and of any licenses issued thereunder to maine yankee within the limits imposed by good utility practice under the circumstances and applicable law the unit will be operated at its maximum capability and on a long hour use basis outages for inspection maintenance refueling and repairs and replacements will be scheduled in accordance with good utility practice and insofar as practicable shall be mutually agreed upon by maine yankee and the purchaser in the event of an outage maine yankee will use its best efforts to restore the unit to service as promptly as practicable emphasis added amendments to the power contracts were made in the purpose of amendment no to power contract dated date was to incorporate the costs of decommissioning the plant into the contractual payments from the owners the purpose of amendment no to power contract dated date was to change the formula for computing charges to the purchasers in order to allow for a higher return on equity than was provided in -- - the power contracts the purpose of amendment no to power contract dated date was to bring petitioner into compliance with an date order by the federal energy regulatory commission ferc requiring that the power contracts be amended to conform to ferc’s regulations regarding the treatment of nuclear fuel in process in rate base an additional power contract was dated date and its operative terms were to commence in date the additional power contracts had two purposes to extend the power contracts from their original date termination_date and to provide for the collection and handling of funds for the decommissioning of the plant the availability of the investment_tax_credit had no impact on the decision by petitioner to enter into the power contracts or the subsequent amendments to the power contracts also when petitioner entered into the power contracts in it could not have predicted whether any fuel assemblies would be put in service at the plant in operating license and amendments the operating license dated date authorized fuel loading low power testing and further operations at power levels not in excess of megawatts thermal mwt percent of the facility’s rated power level of mwt in the plant was authorized to increase its rated power level from - mwt to mwt in a second increase to mwt was authorized changes with respect to the plant including changes related to fuel assemblies were submitted by petitioner to the nrc and if considered safe the changes were approved through the issuance of an amendment to the operating license petitioner’s application_for amendment to the operating license for cycle was submitted to the nrc and dated date in response to petitioner’s application amendment no to the operating license was issued by the nrc on date amendment no states in part the nuclear regulatory commission the commission or the nrc has found that a the application_for amendment filed by maine yankee atomic power company petitioner the licensee dated date complies with the standards and requirements of the atomic energy act of as amended the act and the commission’s rules and regulations set forth in cfr chapter i c there is reasonable assurance that the activities authorized by this amendment can be conducted without endangering the health and safety of the public and that such activities will be conducted in compliance with the commission’s regulations set forth in cfr chapter i d the issuance of this amendment will not be inimical to the common defense and security or to the health and safety of the public tax returns petitioner did not claim an investment_tax_credit with respect to the nuclear fuel assemblies that were placed_in_service in on its form_1120 u s_corporation income_tax return based on the advice of its accountants petitioner filed a form 1120x amended u s_corporation income_tax return on date claiming an additional investment_tax_credit petitioner claimed an investment_tax_credit of dollar_figure with respect to the fuel assemblies placed_in_service in respondent disallowed petitioner’s claim_for_refund in a notice_of_deficiency that included other adjustments opinion the issue presented is whether petitioner is entitled to an investment_tax_credit with respect to the fuel assemblies that were placed_in_service in prior to an investment_tax_credit was available pursuant to sec_38 sec_46 and sec_48 for investments in certain types of tangible_property placed_in_service during the taxable_year the credit was repealed by sec_211 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2166 which added sec_49 to the internal_revenue_code sec_49 made the investment_tax_credit inapplicable to property placed_in_service after date because tra did not become law until october - the repeal of the investment_tax_credit was necessarily retroactive several transition_rules were provided that preserve the investment_tax_credit for the costs of transition property placed_in_service after date and before date as long as the contracts relating to the costs of the property were entered into on or before date see tra sec a 100_stat_2146 as amended by tra sec_211 100_stat_2167 adding code sec_49 b to qualify for the transition_rules under section a transition property with a class_life of years or more must be placed_in_service before date see tra sec b a 100_stat_2144 section a of tra provides the transition rule for supply and service contracts tra sec a 100_stat_2149 as modified section a of tra states supply or service_contract --the amendments made by section shall not apply to any property which is readily identifiable with and necessary to carry out a written supply or service_contract or agreement to lease which was binding on date emphasis added the parties have stipulated that the power contracts and amendments as of date qualify as binding written supply or service contracts under section a of tra they disagree about whether the fuel assemblies installed in gualify under the transition rule_of section a of tra - previous cases have looked to h conf rept c b vol pincite for guidance in interpreting the phrase readily identifiable with and necessary to carry out in section a of tra id 235_f3d_11 lst cir 224_f3d_220 3d cir h conf rept c b vol pincite states this transitional rule is applicable only where the specifications and the amount of the property are readily ascertainable from the terms of the contract or from related documents a supply or service_contract or agreement to lease must satisfy the requirements of a binding contract emphasis added petitioner contends that the fuel assemblies placed_in_service in qualify as transition property under the provision for supply or service contracts in section a of tra because the fuel assemblies were readily identifiable in documents related to the power contracts and necessary to carry out the power contracts petitioner acknowledges that there were no documented specifications for the fuel assemblies in the power contracts however petitioner argues that the operating license and amendments and appendices thereto are documents related to the power contracts and that these related documents provide the amount and specifications of the nuclear fuel assemblies respondent does not dispute that the fuel assemblies were necessary for petitioner to carry out the terms of the power contracts instead respondent contends that the operating license and amendments and appendices thereto are not related documents to the power contracts in bell atl corp v united_states supra a telecommunications service provider claimed the investment_tax_credit for major improvements to its telephone systems the taxpayer asserted that the franchises tariffs and contracts with other local telephone_companies were written service contracts the court did not find it necessary to decide whether the franchises tariffs and contracts were written service contracts but instead focused on whether any of the property improvements were readily identifiable with and necessary to carry out the contracts the court found that the franchises tariffs and other contracts contain service quality standards that regulate telephone service impose conditions on service and set service goals id pincite the court reasoned that the property for which the taxpayer sought an investment_tax_credit cannot be determined from the terms of any of the tariffs franchises or other contracts because these alleged ‘contracts’ speak only of service quality standards never mentioning property of any sort id pincite the taxpayer in bell atl corp also asserted that its estimate files were related documents because the estimate files documented the purchase of and need for the new property under the service quality standard the court held that property cannot be shown to be ‘readily identifiable with’ a written service_contract by means of internally generated documents such as the estimate files that were not prepared contemporaneously with the contract that had no binding effect on anyone and that were not provided to the other contracting party id pincite in s multi-media communications inc v commissioner 113_tc_412 a cable television company claimed the investment_tax_credit for property used to make extensive improvements to some of its systems and to extend its lines in some of its service areas even though the company’s franchise required that the system be maintained in accordance with the highest accepted standards of the industry this court held that the general language of franchise agreements without more reflects only broad industry standards not specific contractual commitments to undertake rebuilds id pincite in united_states v commonwealth energy sys supra the taxpayer entered into a set of power contracts with other utilities in pursuant to which it agreed to build a power plant and the other utilities agreed to purchase the plant output for a specified period of years the contracts required the taxpayer to build a new conventional steam plant with a capability of approximately megawatts and the taxpayer was required to operate and maintain the plant in an economical and efficient manner and in accordance with good utility practice and all applicable law id pincite in and the taxpayer made several repairs and improvements to the plant and sought the investment_tax_credit under the transition_rules for supply and service contracts provided for in section a of tra the court_of_appeals for the first circuit stated that the conference_report was helpful because the requirement that the specifications and amount of the property be readily ascertainable indicates that the inguiry need be specific although not exact id pincite the court_of_appeals held that the taxpayer was not entitled to the investment_tax_credit under the transition_rules for the cost of repairs and improvements made to its plant because the contracts did not contain the amount or specifications of potential replacement parts and there was no contractual obligation for the taxpayer to replace parts on a specific schedule id we conclude that the operating license and amendments thereto in this case are not related documents to the power contracts here the operating license and amendments and appendices thereto were not incorporated by reference into the power contracts the only reference to the operating license in the power contracts was to a general standard of operation and maintenance that was in accordance with good utility practice and all applicable law including the applicable provisions of the atomic energy act of as amended and of any licenses this general standard of operation and maintenance without more does not incorporate the operating license or amendments or appendices thereto into the power contracts the operation of the plant was subject_to many laws and regulations for any changes that petitioner wanted to make in its plant equipment or operations it had to submit an application_for an amendment to its operating license to the nrc petitioner’s application was then subject_to the review and approval of the nrc thus the operating license and amendments and appendices thereto resulted from internally generated documents that were submitted to nrc by petitioner for approval the purpose of the nrc was to oversee nuclear power plants protect the health and safety of the public and assure compliance with the law nrc did not initiate or require petitioner to make modifications to its plant equipment or operations the operating license was not prepared contemporaneously with the power contracts the power contracts were entered into on date and the operating license was issued on -- - date petitioner’s application_for amendment no to its operating license with respect to the fuel assemblies for cycle was not submitted to the nrc until date and the amendment was not issued by the nrc until date the fuel assemblies for cycle were placed_in_service in date based on our conclusion that the operating license and amendments and appendices thereto are not related documents we look solely to the power contracts and amendments thereto that were entered into prior to date petitioner acknowledges in its brief that there were no documented specifications for the fuel assemblies in the power contracts we therefore conclude that the cycle fuel assemblies do not gualify as transition property under the supply or service_contract transitional rule set forth in section a of tra because the fuel assemblies were not readily identifiable with the power contracts or amendments thereto and the operating license and amendments and appendices thereto are not related documents to the power contracts thus we need not decide whether the cycle fuel assemblies meet the class_life and placed_in_service requirements under tra sections b and e as modified by sec_49 to reflect the foregoing decision will be entered under rule
